Civil action to restrain the defendants from collecting special school taxes in what is known as Mount Pleasant School District, Wilkes County. The total amount of taxes involved is $145.40.
Upon the evidence adduced at the hearing, the judge dismissed the temporary restraining order and taxed the plaintiffs with the costs.
A careful perusal of the record leaves us with the impression that no reversible error was committed on the hearing. Hyatt v. DeHart,140 N.C. 270, 52 S.E. 781.
Affirmed. *Page 850